Citation Nr: 0303133	
Decision Date: 02/24/03    Archive Date: 03/05/03

DOCKET NO.  01-05 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West Supp. 2002) for 
atrophic right testicle with reduced sex drive, erections and 
energy level, due to VA surgical repair of a right inguinal 
hernia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from September 1951 to 
October 1952.


This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

In a July 2001 letter the veteran indicated that he desired 
to have a hearing before a Member of the Board conducted at 
the RO.  In March 2002 the veteran wrote to the RO and stated 
that he wished to withdraw his request for a personal hearing 
before a Member of the Board.  Accordingly, the veteran's 
claim will be considered based on the evidence currently of 
record.  


FINDING OF FACT

Atrophy of the veteran's right testicle, with reduced sex 
drive, erections and energy level, have not been shown by 
competent evidence to be the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA medical 
providers, and were not unforeseeable consequences of the 
veteran's right inguinal hernia surgery.


CONCLUSION OF LAW

The criteria for compensation under the provisions of Title 
38, United States Code, Section 1151, for atrophy of the 
veteran's right testicle, with reduced sex drive, erections 
and energy level, residual of VA right inguinal hernia 
surgery, have not been met.  38 U.S.C.A. § 1151 (West Supp. 
2002); 38 C.F.R. § 3.358 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002)).  The law provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his/her claim for a benefit under a 
law administered by VA.  See 38 U.S.C.A. § 5103A (West Supp. 
2002).  The Act is applicable to all claims filed on or after 
the date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C. 5107.  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of all information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which was effective August 
29, 2001.  The amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  VA has 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

The rating action, statement of the case, and a January 2003 
letter, informed the veteran of the information and evidence 
needed to support his claim, the applicable law, and the 
development responsibilities and activities of the VA and the 
veteran.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Hence, the VA's notification requirements have been 
met, and the VA has no outstanding duty to inform.

The record contains a private medical opinion submitted by 
the veteran.  It also contains operative and postoperative VA 
medical records relating to the veteran's right inguinal 
hernia surgery.  The VA also obtained the opinions of two VA 
physicians.  The veteran has not identified any outstanding 
available evidence necessary to substantiate his claim.  In 
fact, in a January 2003 statement, the veteran asserted that 
he had already submitted all of his information and evidence 
and that he had no additional information to send.  In this 
statement the veteran requested that adjudication of his 
claim proceed.  Consequently, no further assistance to the 
veteran with the development of evidence is required.  The VA 
has satisfied its obligation to notify and assist the veteran 
in this case.  Further development and further expending of 
VA resources is not warranted.  Taking these factors into 
consideration, there is no prejudice to the veteran in 
proceeding to consider the matters before the Board.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

A VA surgical report reveals that the veteran underwent 
repair of a right inguinal hernia on June 26, 1997.  When the 
veteran was examined on June 30 it was noted that his right 
testicle was indurated about 3 and one half times the left 
testicle.  The veteran was advised to use warm compresses and 
Motrin.  Examination on July 2, 1997 revealed that the right 
scrotal edema and ecchymosis had been rapidly resolving.  The 
veteran was wearing a scrotal support and he had minimal 
analgesic requirement.

A November 1998 VA outpatient treatment report indicates that 
the veteran had atrophy of the right testis, probably post 
operative changes secondary to vascular supply damage.  The 
examiner stated that there was no need for further 
intervention.  He also stated that there seemed to be no 
resulting sexual dysfunction.

The veteran submitted a March 1999 letter from N.S.O., M.D.  
Dr. O. stated that the veteran reported that after his right 
hernia repair, fluid dripped down into his scrotum causing 
swelling, inflammation, and considerable pain in his right 
testicle.  The veteran stated that this resulted in blood 
supply damage which caused the right testicle to become 
atrophic.  The veteran asserted that before the hernia 
repair, his testicles were of normal size, and that his sex 
drive, erections and energy level were at the high end of the 
normal range.  He reported that, after the hernia repair, his 
testicle became atrophic, and his sex drive, erections and 
energy levels decreased to the point he has no sex drive, no 
erections and a low energy level.  Physical examination 
revealed an atrophic right testicle.  The examiner noted that 
an ultrasound in December 1998 had revealed an atrophic right 
testicle.  The examiner also noted the veteran's testosterone 
level was measured to be 216 in December 1998, and 301 in 
February 1999.  Dr. O. stated that on the basis of the 
veteran's history, his examination of the veteran, and on the 
reported testosterone levels, the veteran's atrophic right 
testicle, very low to low testosterone levels, and his 
symptoms of no sex drive, no erections, and low energy level, 
were caused by the hernia repair.  Dr. O. stated that the 
atrophic right testicle was a permanent and chronic 
disability with no prospect of recovery.  

The veteran's medical records were reviewed by a VA physician 
in April 2000.  The VA physician stated that it was entirely 
possible that the vascularity on the arterial side to the 
right testis was compromised during the course of the 
operative procedure.  He noted that in addition, due to the 
claimed swelling of the right hemiscrotum, it was conceivable 
that sufficient pressure gradient was built up in the right 
hemiscrotum to contribute toward diminished arterial 
vascularity of the right testis.  Both of those factors 
would, individually, and collectively, potentially contribute 
to postoperative testicular atrophy.  The physician stated 
that it would be a unilateral phenomenon involving only the 
right testicle.  The physician noted that he was unable to 
adequately comment on the veteran's claims of no sex drive, 
no erections, and low energy level without an accurate and 
detailed account of the veteran's sex drive, lack of 
erection, and low energy level prior to the performance of 
the right inguinal herniorrhaphy.  The physician finally 
stated that it was certainly conceivable that no matter how 
judiciously performed, and with all proper and due care being 
taken to avoid same, that arterial compression, namely, of 
the right spermatic artery, particularly in view of the fact 
that mesh was utilized to reinforce the repair, might 
encroach upon the vascularity to the point wherein atrophy 
occurred following tissue necrosis.

The April 2000 VA opinion was reviewed by another VA 
physician in May 2000.  This physician concurred with the 
April 2000 VA opinion.  The physician stated that it was 
certainly conceivable that no matter how judiciously 
performed and with all proper and due care being taken to 
avoid same, that arterial compression, namely of the right 
spermatic artery, particularly in view of the fact that the 
mesh was utilized to reinforce the repair, might encroach 
upon the vascularity to the point where an atrophy occurred 
following tissue necrosis.

When a veteran suffers an injury or aggravation of an injury 
as the result of hospitalization or medical or surgical 
treatment, and such injury or aggravation results in 
additional disability to the veteran and is not the result of 
his own willful misconduct, disability compensation shall be 
awarded in the same manner as if such disability or 
aggravation were service connected.  38 U.S.C.A. § 1151; 38 
C.F.R. § 3.358(a).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  As applied to medical or 
surgical treatment, the physical condition prior to the 
disease or injury will be the condition which the specific 
medical or surgical treatment was designed to relieve.  
38 C.F.R. § 3.358(b).  

In determining whether additional disability resulted from a 
disease or injury or from aggravation of an existing disease 
or injury suffered as a result of VA hospitalization, 
medical, or surgical treatment, it will be necessary to show 
that additional disability is actually the result of such 
disease or injury or aggravation of an existing disease or 
injury and not merely coincidental therewith.  Compensation 
is not payable for the necessary consequences of medical or 
surgical treatment or examination properly administered with 
the express or implied consent of the veteran, or, in 
appropriate cases, the veteran's representative.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  38 C.F.R. § 3.358(c).

Section 1151 of Title 38 of the United States Code was 
modified by section 422(a) of Public Law 104-204; 110 Stat. 
2926 (1996), to require not only that the VA treatment in 
question resulted in additional disability but also that the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the surgical treatment, or that the proximate 
cause of the additional disability was an event that was not 
reasonably foreseeable.  These amendments apply to claims for 
compensation under 38 U.S.C. § 1151, which were filed on or 
after October 1, 1997.  VAOGCPREC 40-97, 63 Fed. Reg. 31263 
(1998).  Since the veteran in this case filed his claim in 
May 1999, the amendments are applicable to his claim.

The veteran maintains that there was negligence and fault on 
the part of the VA medical providers who performed his right 
inguinal herniorrhaphy.  He asserts that a properly skilled 
and reasonable health care provider would have foreseen the 
possibility of residual testicular atrophy and would have 
taken the necessary, proper, and sufficient steps to prevent 
it from occurring.  The veteran claims that the evidence 
therefore shows that his right testicular disability resulted 
from carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the VA's part.  
While the veteran maintains that the right testicular 
atrophy, residual of a right inguinal herniorrhaphy, was due 
to fault on the part of the VA medical providers, as a 
layperson he is not competent to render a medical opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992). 

The record does support the veteran's claim that his right 
testicular atrophy with reduced sex drive, erections and 
energy level resulted as residuals of his right inguinal 
herniorrhaphy.  However, none of the medical evidence of 
record, including the opinion from the private physician that 
was submitted by the veteran, indicates that there was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part.  
Furthermore, two VA physicians have examined the veteran's 
medical history, including the veteran's surgical report and 
post surgical treatment and have expressed the opinion that 
there was no negligence on the part of the VA.  Furthermore, 
the VA physicians indicated that the veteran's right 
testicular atrophy was not an unforeseeable residual of the 
veteran's right inguinal hernia repair.  Consequently, the 
veteran does not meet the requirements of 38 U.S.C.A. § 1151 
as amended on October 1, 1997.

In light of the above, the Board concludes that the 
preponderance of the evidence is against the veteran's claim.  
The Board finds that the evidence of record does not 
establish entitlement to compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151.


ORDER

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for atrophic right testicle, 
with reduced sex drive, erections and energy level, due to VA 
surgical repair of a right inguinal hernia is denied.


		
	U. R. POWELL 
	Veterans Law Judge

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

